Title: To Benjamin Franklin from Sir Alexander Dick, 28 October 1766
From: 
To: 


Dear Sir,
Prestonfield Octr. 28. 1766
Your Letter of the 11th. gave me and all my Family the greatest pleasure it being so long since we heard from your self of your and your familys wellfare and particularly your Son the Governor.
I return you and your Son my most hearty thanks for the very great friendship you have shown to me and my friend Mr. Swinton in taking so much effectual pains to be at the bottom of what he wishd to know about his claim. He was not come to Edinburgh when your Letter arrivd else I had sooner made this return to you, but so soon as he came and got the papers you enclosd than he very joyfully said I thank God I have now got by your means a real friend in America to put me at my witts end whither my Family shall lose their Estate there or not. You may depend on Mr. Swinton as being most gratefull excellent man and will long to return this great favour. Lord Kaims has a great regard for him and indeed he is his near neighbour in the Country. A propos our worthy friend Kaims is in the Country Still else I had shown him your Letter: I know he puts the greatest value upon a Letter from you of any of all his numerous correspondents. He is more active if possible than ever and the great accession to his Estate by the death of Lady Kaimss Brother Mr. Drummond of near 2 thousand pounds a year has only given a keene edge to his Love for his Country and his friends.
I beg that my most hearty good wishes and all my familys may be made acceptable to you and yours and in a particular manner to your Son the Governor who I hear is the darling of the World. I ever remain Dear Sir your most obligd and obedient humble Servant
Alexander Dick

P.S. Enclosd is Mr. Swintons Letter who desires you may draw on him for what ever has been laid out to serve him. Mr. Alex[ande]r will pay it. He is often here and begs his best Complimts to you all.

